Case 1:14-ml-02570-RLY-TAB Document 10211 Filed 02/21/19 Page 1 of 5 PageID #: 69209



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION
   _________________________________________

   IN RE: COOK MEDICAL, INC. IVC FILTERS
   MARKETING, SALES PRACTICES AND            Case No. 1:14-ml-2570-RLY-TAB
   PRODUCTS LIABILITY LITIGATION             MDL No. 2570
   _________________________________________

   This Document Relates Only to the Following Cases:

   Action Schedules attached as Exhibits A, B, C, and D
   _________________________________________

                 DEFENDANTS’ SECOND AMENDED MOTION TO DISMISS
               PURSUANT TO THE COURT’S CASE CATEGORIZATION ORDER

            On October 2, 2018, the Court entered its Order on Cook Defendants’ Motion for Screening

   Order and Bellwether Plan (Dkt. 9322) (the “Categorization Order”). On November 21, 2018, the

   Court entered another order setting deadlines, giving instructions, and attaching the categorization

   form (Dkt. 9638) (collectively, the “Categorization Orders”). After months of debate on the “No

   Injury” issue, the Court entered the Categorization Order. It required all Plaintiffs to designate

   their cases in one of seven categories and provide a “specific medical record evidencing the

   claimed complications, outcomes, and injuries.” Categorization Order at ¶ 1. The Court also

   required the Cook Defendants to prepare a census documenting the categorizations made. Id. at ¶

   2.

            Many plaintiffs failed to comply with the Court’s Categorization Order, which set the

   deadline for categorization as December 22, 2018. As a result, the Court extended the deadline to

   January 31, 2019. See Order Regarding Plaintiffs’ Failure to Produce Case Categorization Forms

   (“Final Deadline Order”), Dkt. 9956, p. 1 (requiring Plaintiffs to “categorize [using the agreed

   form], including the requirement to produce specific medical records, within seven days, by




   US.122057798.02
Case 1:14-ml-02570-RLY-TAB Document 10211 Filed 02/21/19 Page 2 of 5 PageID #: 69210



   January 31, 2019”). The Court expressly provided that any case failing to comply with the

   Categorization Order and the Final Deadline Order “shall be dismissed without prejudice.” Id.

   The Court ordered the Cook Defendants to provide it with a list of plaintiffs that had failed to

   comply by February 7, 2019. Id.

            On February 5, 2019, the Cook Defendants filed a Motion to Dismiss Without Prejudice

   Pursuant to the Court’s Case Categorization Order (Dkt. 10063) (the “First Motion”). On February

   18, 2019, the Cook Defendants filed an Amended Motion to Dismiss Without Prejudice Pursuant

   to the Court’s Case Categorization Order (Dkt. 10182) (the “Amended Motion”). After filing the

   Amended Motion, the Cook Defendants determined that some plaintiffs who had complied with

   the Case Categorization Order by submitting medical records were inadvertently included in the

   motion. 1     In addition, some plaintiffs submitted medical records in response to the Cook

   Defendants’ Amended Motion. The Cook Defendants have taken those submissions into account

   as well, and all plaintiffs that have submitted a categorization form and medical record as of this

   filing have been accounted for. However, many plaintiffs remain non-compliant: (1) many still

   have not submitted a categorization form and (2) many have not submitted any record in support

   of their categorization.

            The Cook Defendants respectfully asks the Court to dismiss without prejudice the cases

   that have failed to comply with the Categorization Order. Specifically, the Cook Defendants ask

   the Court to dismiss a total of 429 cases:                  238 cases that have failed to submit a case




   1
    Before filing the Amended Motion, Cook Defendants re-reviewed every submission and email sent to the Filter MDL
   mailbox. However, for plaintiffs that did not actually submit forms to the Cook Defendants (e.g., submitted a link to
   a file storage location), some links were “dead” when the Cook Defendants attempted to re-retrieve the categorization
   forms to which plaintiffs sent a link. As a result, the Cook Defendants were unable to re-review those submissions,
   but the Cook Defendants contacted the attorneys representing those plaintiffs and have removed them from Exhibit
   A.

                                                           -2-
   US.122057798.02
Case 1:14-ml-02570-RLY-TAB Document 10211 Filed 02/21/19 Page 3 of 5 PageID #: 69211



   categorization form by deadlines set by the Court and 191 cases that have failed to provide a

   specific medical record supporting their chosen category.

        A. The Court should dismiss all cases that failed to submit a categorization form.

            The Court should dismiss 229 cases that have failed to submit a categorization form as

   required by the Court’s Categorization Orders, despite an effective five-week extension and their

   identification in Cook Defendants’ First Motion and Amended Motion. These cases are identified

   by plaintiff name, case number, and lead counsel in the Schedule of Plaintiffs that Have Failed to

   Produce a Categorization Form attached as Exhibit A. The Cook Defendants request the Court

   dismiss without prejudice the 229 non-compliant cases.

   B.       The Court should dismiss all cases that failed to provide specific medical records in
            support of their claimed injuries.

            The Court should dismiss 191 cases that have failed to provide a specific medical record

   supporting their chosen category. These cases are identified by plaintiff name, cause number, and

   lead counsel in Exhibit B. These 191 cases should be dismissed for failure to provide a specific

   medical record in support of their chosen category.

   C.       Plaintiffs that submitted categorization forms in response to the Cook Defendants’
            First Motion have been moved to Exhibit C.

            In response to the Cook Defendants’ First Motion and Amended Motion, 335 plaintiffs

   submitted categorization forms. That is, after the Cook Defendants filed their First Motion on

   February 5, 2019, a number of plaintiffs noted their error and attempted to correct it by submitting

   a categorization form. The plaintiffs who submitted categorization forms following the First

   Motion or Amended are listed in Exhibit C. The Cook Defendants are not asking for dismissal of

   cases listed on Exhibit C.2


   2
    Cases listed on Exhibit C are separate and apart from cases listed on Exhibits A and B. Exhibit C is a list of
   plaintiffs previously on Exhibit A that subsequently submitted categorization forms.

                                                           -3-
   US.122057798.02
Case 1:14-ml-02570-RLY-TAB Document 10211 Filed 02/21/19 Page 4 of 5 PageID #: 69212



   D.       Cases filed after the Court’s first Categorization Order on November 21, 2018,
            require a new deadline for compliance.

            The Cook Defendants included in their First Motion cases that had been filed after the

   Court’s November 21, 2018, Categorization Order (Dkt. 9638). These cases, which should be

   included in the bellwether pool and have not complied with the Court’s Categorization Orders,

   require a new deadline by which those plaintiffs must comply with the Court’s previous

   categorization orders. These cases are identified by plaintiff name, cause number, and lead counsel

   in Exhibit D.

            The Cook Defendants request dismissal of all cases listed on Exhibit A and Exhibit B, and

   do not request dismissal of cases listed on Exhibit C and Exhibit D. However, the Cook

   Defendants request that the Court issue a deadline for submission of categorization forms for all

   cases listed on Exhibit D.     Consistent with the Court’s prior orders, the Cook Defendants

   respectfully request that any case that is dismissed for failure to comply with the Court’s

   Categorization Orders and subsequently refiled must be refiled in the Southern District of Indiana.


   Dated: February 21, 2019                      /s/ James Stephen Bennett
                                                 James Stephen Bennett (# 22869-02)
                                                 FAEGRE BAKER DANIELS LLP
                                                 110 West Berry Street, Suite 2400
                                                 Fort Wayne, Indiana 46802-2322
                                                 Telephone: (260) 424-8000
                                                 Facsimile: (260) 460-1700
                                                 E-Mail: Stephen.Bennett@FaegreBD.com

                                                 Andrea Roberts Pierson (# 18435-49)
                                                 FAEGRE BAKER DANIELS LLP
                                                 300 North Meridian Street, Suite 2700
                                                 Indianapolis, Indiana 46204
                                                 Telephone: (317) 237-0300
                                                 Facsimile: (317) 237-1000
                                                 E-Mail: Andrea.Pierson@FaegreBD.com




                                                  -4-
   US.122057798.02
Case 1:14-ml-02570-RLY-TAB Document 10211 Filed 02/21/19 Page 5 of 5 PageID #: 69213



                                    CERTIFICATE OF SERVICE

   I hereby certify that on February 21, 2019, a copy of the foregoing DEFENDANTS’ SECOND
   AMENDED MOTION TO DISMISS PURSUANT TO THE COURT’S CASE
   CATEGORIZATION ORDER was filed electronically, and notice of the filing of this document
   will be sent to all parties by operation of the Court’s electronic filing system to CM/ECF
   participants registered to receive service in this matter. Parties may access this filing through the
   Court’s system. Lead Co-Counsel for Defendants will serve any non-CM/ECF registered parties.


                                                 /s/ James Stephen Bennett




                                                   -5-
   US.122057798.02
